Landis, Judge:
Counsel have submitted this case on .the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1) That the items marked “A” and checked MC (Import Specialist’s initials) by Import Specialist Michael Cassotta (Import Specialist’s name) on the invoice covered by this protest, consist of earthen tiles 3% inch round shape decorated with sampler decalcomania or with Currier & Ives decalcomania designs, and earthen tiles 6 inch round shape decorated with sampler decalcomania designs; that each tile has three (3) small circular pieces of felt pasted on its back or undecorated side; that all the foregoing were assessed with duty at 27% ad valorem under the provisions of item no. 532.31 of the Tariff Schedules of the United States, as “other tiles, including roofing tiles”.
2) That said merchandise, by reason of the felt circles pasted on the undecorated side thereof, are intended for and dedicated to use as trivets or parts of trivets;
3) That said merchandise is properly classifiable as household articles of ceramic tile at 12%% ad valorem, under the provisions of item no. 534.21 of the Tariff Schedules of the United States;
4) That this protest be deemed submitted on this stipulation, the protest being limited to the items marked “A”, as aforesaid, and abandoned as to all other items.
Accepting this stipulation as a statement of facts, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the import specialist on the invoice covered by the entry in this protest is dutiable at 12.5 per centum ad valorem under TSUS item 534.21 as household articles, of ceramic ware.
To the extent indicated the protest is sustained. In all other respects and as to all other merchandise the protest is overruled.
Judgment will enter accordingly.